DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (filed 6/06/2022, pages 7-9) have been fully considered and are persuasive. The examiner acknowledges the amendments of independent claim 34 and dependent claim 39 in the previous office action of 3/04/2022. Accordingly, the rejections of Claims 34 and 39-57 (as detailed in the office action dated 3/04/2022) have been withdrawn by examiner.

Allowable Subject Matter
Claims 34 and 39-57 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the Remarks set forth on Page 9, Par 1 dated 6/06/2022. Additionally, Spitzer (20160018639), Saarikko (201303114789), and Yosha (20060215244) are cited to show similar waveguide devices, prior art of record disclosed 5/26/2011, fails to disclose independent claim 34 and independent claim 55 in its entirety. 
Specifically regarding the allowability of independent claim 34: The prior art of record does not disclose or suggest an apparatus for data superimposition, comprising: an imaging device: “an adaptation optical unit which is provided in a light path of the light that is coupled out of the waveguide, the adaptation optical unit having an adjustable focal length and outputting at least a portion of the light received from the waveguide; and a combiner which is arranged to receive the light output from the adaptation optical unit ”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 39-54 are allowable due to pendency on independent claim 34.
Specifically regarding the allowability of independent claim 55: The prior art of record does not disclose or suggest a method for projecting information onto a projection surface comprising: “generating a modulated light beam by modulating a light beam according to the information to be superimposed on the projection surface; focusing the expanded light beam onto the projection surface via a variable optical unit that is disposed in the path of the expanded light beam and provides a variable focal length”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 56 and 57 are allowable due to pendency on independent claim 55.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872